DETAILED ACTION
This non-final action is in response to amendment filed on January 25, 2022. In this amendment, claims 1-20 are pending, with claims 1, 10 and 19 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11, filed on January 25, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yadav et al. (US 2019/0044824, Filed Aug. 1, 2017), in view of Zwol et al. (US 2009/0240729, Pub. Date Sep. 24, 2009), and further in view of Bhat et al. (US 2020/0204452, Filed Dec. 20, 2018). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8, 10, 12, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 2019/0044824, Filed Aug. 1, 2017), in view of Zwol et al. (US 2009/0240729, Pub. Date Sep. 24, 2009), and further in view of Bhat et al. (US 2020/0204452, Filed Dec. 20, 2018).
As per claim 1, Yadav discloses a method (Yadav Para. [00119], systems and/or methods, described herein, may be implemented in different forms of hardware, firmware, or a combination of hardware and software) comprising: 
using, by a supervisory service for a wide area network (WAN), a decision threshold for a machine learning-based classifier, to predict tunnel failures of a tunnel in WAN (Yadav Para. [0013-0014], [supervisory service implemented by at least one of] the set of network devices predict link faults… implementation 100 may include a model generation device that uses one or more machine learning techniques to train a data model that may be used to monitor link quality and detect link faults; Yadav Para. [0025] the first network device may classify the link by using the link quality information as input to the data model, which may cause the data model to output an overall link quality score. In some cases, the overall link quality score may be associated with one or more link quality classes, such as a class associated with high link quality, a class associated with marginal link quality, or a class associated with low link quality; Yadav Para. [0093], link quality threshold; [These citations indicate a link quality threshold [decision threshold] for classifying a link as high link quality class]); 
capturing, by the supervisory service, performance data indicative of performance of the classifier when using the decision threshold (Yadav Fig. 5A and Para. [0100], network device 230 may identify false positives (e.g., the data model may falsely classify a link into a class associated with high link quality when actual link quality is marginal or low); Yadav Fig. 5A, False Positive Yes: Update Data Model; Yadav Para. [0078], network device 230 may determine an actual quality of the link (e.g., by performing a diagnostic test, etc.), update the data model (e.g., by modifying quality coefficient values, threshold values, weight values, etc.)); 
selecting, by the supervisory service and based on the captured performance, a particular threshold for the classifier, in an attempt to optimize the performance of the classifier (Yadav Para. [0078], network device 230 may determine an actual quality of the link (e.g., by performing a diagnostic test, etc.), update the data model (e.g., by modifying quality coefficient values, threshold values, weight values, etc.). [updated threshold corresponds to a particular threshold]); and 
using, by the supervisory service, the selected decision threshold for the classifier, to predict a tunnel failure of the tunnel (Yadav Para. [0090], By performing one or more actions associated with improving accuracy of link classification, a data model that has been continuously updated by network device 230 may correctly classify link quality in all (or most) situations; Yadav Para. [0014], example implementation 100 may include a model generation device that uses one or more machine learning techniques to train a data model that may be used to monitor link quality and detect link faults).
Yadav does not explicitly disclose:
using, by a supervisory service for a software-defined wide area network (SD- WAN), a plurality of different decision thresholds for a machine learning-based classifier, to predict tunnel failures of a tunnel in the SD-WAN;
capturing, by the supervisory service, performance data indicative of performance of the classifier when using the different decision thresholds.
Zwol teaches:
using a plurality of different decision thresholds for a machine learning-based classifier (Zwol Para. [0006], A threshold value is set for comparison with the output values. Output values above the threshold value are designated as positively classified and output values below the threshold value are designated as unclassified; Zwol Para. [0042], The threshold was then varied for the minimum acceptable output value between -1 and 1. Articles where the maximum output value from a classifier were below the threshold were considered unclassified; Zwol Para. [0046], the method may be tunable to optimize for different tasks by varying the threshold that is set for the confidence value that is determined by the SVM classifier; Zwol Para. [0059], machine learning algorithms (e.g., SVMs)).
Note: as indicated above, Yadav teaches using one decision threshold for a machine learning-based classifier, and capturing performance data indicative of performance of the classifier when using the one decision threshold. Zwol teaches using a plurality of different decision thresholds for a machine learning-based classifier.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Yadav in view of Zwol for using, by a supervisory service, a plurality of different decision thresholds for a machine learning-based classifier, to predict tunnel failures of a tunnel; capturing, by the supervisory service, performance data indicative of performance of the classifier when using the different decision thresholds.
One of ordinary skill in the art would have been motived because it offers the advantage of optimizing classifier for different tasks by varying the threshold (Zwol Para. [0046]).
Yadav-Zwol does not explicitly disclose:
using, by a supervisory service for a software-defined wide area network (SD- WAN), a plurality of different decision thresholds for a machine learning-based classifier, to predict tunnel failures of a tunnel in the SD-WAN.
Bhat teaches:
using, by a supervisory service for a software-defined wide area network (SD- WAN), a threshold for a machine learning-based classifier, to predict failures in the SD-WAN (Bhat Para. [0031], service management platform 102 can process the data, after pre-processing the data and using a machine learning technique, to generate the analytics model of SD-WAN operation. For example, service management platform 102 can determine a set of predictors for issues in SD-WAN operation; Bhat Para. [0035], based on the analytics model of SD-WAN operation, service management platform 102 can identify that a particular event is associated with a threshold likelihood of relating to a particular issue).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Yadav in view of Bhat for using, by a supervisory service for a software-defined wide area network (SD- WAN), a plurality of different decision thresholds for a machine learning-based classifier, to predict tunnel failures of a tunnel in the SD-WAN. 
One of ordinary skill in the art would have been motived because it offers the advantage of identifying potential issues in SD-WAND deployment (see Bhat Para. [0041]).

As per claim 3, Yadav-Zwol-Bhat discloses the method according to claim 1, Yadav does not explicitly discloses wherein the captured performance data comprises precision and recall metrics for the classifier.
Zwol teaches:
precision and recall metrics for the classifier (Zwol Fig.7 and Para. [0051], Our experimental results are reported in Table 3 of FIG. 7 … We used standard information retrieval terminology for the measures of precision, recall, and accuracy. Precision can be considered the accuracy of the classified set).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Yadav in view of Zwol for the captured performance data comprises precision and recall metrics for the classifier.
One of ordinary skill in the art would have been motived because it offers the advantage of using standard information to consider the accuracy of the classified set (Zwol Para. [0051]).

As per claim 6, Yadav-Zwol-Bhat discloses the method according to claim 1, Yadav-Zwol-Bhat also discloses wherein using the plurality of different decision thresholds of the machine learning-based classifier, to predict tunnel failures of the tunnel in the SD- WAN, comprises: 
switching a current decision threshold of the classifier to another one of the decision thresholds (Zwol Para. [0046], the method may be tunable to optimize for different tasks by varying the threshold that is set for the confidence value that is determined by the SVM classifier), based in part on whether the current decision threshold caused the classifier to switch from making correct tunnel failure predictions to an incorrect tunnel failure prediction (Yadav Para. [0032], the first network device may continue to monitor the link, perform an additional diagnostic test on the link, execute additional FED techniques and/or update the data model to improve accuracy of link classification, and/or the like; Yadav Para. [0028], If the classification of the link and the actual quality level of the link does not match (i.e., the link is incorrectly classified), then the first network device may update the data model by modifying one or more quality coefficient values to improve subsequent classifications of the link).
Similar rationale of claim 1 is applied.

As per claim 8, Yadav-Zwol-Bhat discloses the method according to claim 1, Yadav-Zwol-Bhat also discloses training, by the supervisory service, the machine learning-based classifier using a training dataset comprising telemetry data for a plurality of tunnels (Yadav Fig. 4, Train a data model using the historical link quality information at 420 and Para. [0015], the historical performance information may include one or more actual measures of link quality, one or more predictors of link quality, and/or one or more environment conditions) in the SD-WAN (Bhat Para. [0031], service management platform 102 can determine a set of predictors for issues in SD-WAN operation).
Similar rationale of claim 1 is applied.

Claims 10, 12, 15 and 17 are apparatus claims reciting similar subject matters to those recited in the method claims 1, 3, 6 and 8 respectively, and are rejected under similar rationales. Yadav-Bhat also discloses an apparatus (Yadav Fig. 3, network device 300), comprising: 
one or more network interfaces (Yadav Fig. 3, interface of device 300) to communicate with one or more software- defined wide area networks (SD-WANs) (Bhat Para. [0031], service management platform 102 can process the data, after pre-processing the data and using a machine learning technique, to generate the analytics model of SD-WAN operation. For example, service management platform 102 can determine a set of predictors for issues in SD-WAN operation); 
a processor coupled to the network interfaces and configured to execute one or more processes (Yadav Fig. 3, controller 350); 
and a memory configured to store a process executable by the processor, the process when executed configured to (Yadav Para. [0055], controller 350 may include a random access memory (RAM), a read only memory (ROM), and/or another type of dynamic or static storage device (e.g., a flash memory, a magnetic memory, an optical memory, etc.) that stores information and/or instructions for use by controller 350).

Claim 19 is computer-readable medium claim reciting similar subject matters to those recited in the method claim 1, and is rejected under similar rationales. Yadav also discloses a tangible, non-transitory, computer-readable medium storing program instructions (Yadav Para. [0057], Controller 350 may perform these processes in response to executing software instructions stored by a non-transitory computer-readable medium).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 2019/0044824, Filed Aug. 1, 2017), in view of Zwol et al. (US 2009/0240729, Pub. Date Sep. 24, 2009), in view of Bhat et al. (US 2020/0204452, Filed Dec. 20, 2018), and further in view of Horrell et al. (US 2018/0247239, Pub. Date Aug. 30, 2018).
As per claim 2, Yadav-Zwol-Bhat discloses the method according to claim 1, Yadav-Zwol-Bhat does not explicitly disclose wherein capturing the performance data indicative of the performance of the classifier when using the different decision thresholds comprises:
 employing a lookback period to verify whether a tunnel failure predicted by the classifier using one of the decision thresholds actually occurred.
Horrell teaches:
employing a lookback period to verify whether failure predicted by the classifier using one of the decision thresholds actually occurred (Horrell Para. [0273], historical model-outcome data may indicate or be used to determine the accuracy of previous predictions that were based on a particular predictive model … an indication of the actual outcome related to that prediction, thereby indicating whether that previous prediction was correct (e.g. the failure actually occurred or did not occur at the asset)).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Yadav in view of Horrell for employing a lookback period to verify whether a tunnel failure predicted by the classifier using one of the decision thresholds actually occurred.
One of ordinary skill in the art would have been motived because it offers the advantage of determining the accuracy of previous predictions (Horrell Para. [0273]).

Claim 11 is apparatus claims reciting similar subject matters to those recited in the method claim 2, and is rejected under similar rationales.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 2019/0044824, Filed Aug. 1, 2017), in view of Zwol et al. (US 2009/0240729, Pub. Date Sep. 24, 2009), in view of Bhat et al. (US 2020/0204452, Filed Dec. 20, 2018), and further in view of Basu et al. (NPL: Combining Multiple Sources of Data, Pub. Date 2015).
As per claim 4, Yadav-Zwol-Bhat discloses the method according to claim 3, Yadav does not explicitly discloses wherein selecting the particular decision threshold for the classifier, in an attempt to optimize the performance of the classifier comprises: 
computing a precision-recall curve for the classifier; 
setting a minimum acceptable precision on the precision-recall curve; and 
selecting a decision threshold that maximizes recall on the precision-recall curve while satisfying the minimum acceptable precision.
Zwol teaches:
computing a curve for the classifier (Zwol Para. [0043], The graph of FIG. 5 shows how precision (the accuracy with which resources are classified), recall (the proportion of resources classified), and the F1 measure vary with the threshold value); 
setting a minimum acceptable precision on the curve (Zwol Para. [0043], The method that maximizes recall given a minimum acceptable precision was selected. A minimum acceptable precision across all categories of 90% corresponds to a recall of 51 % and a threshold value of -0.4; Zwol Para. [0048], one implementation of our system is optimized to maximize recall given a minimum precision requirement); and 
selecting a decision threshold that maximizes recall on the curve while satisfying the minimum acceptable precision (Zwol Para. [0043], The method that maximizes recall given a minimum acceptable precision was selected. A minimum acceptable precision across all categories of 90% corresponds to a recall of 51 % and a threshold value of -0.4).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Yadav in view of Zwol for computing a curve for the classifier; setting a minimum acceptable precision on the curve; and selecting a decision threshold that maximizes recall on the curve while satisfying the minimum acceptable precision.
One of ordinary skill in the art would have been motived because it offers the advantage of optimizing classifier for different tasks by varying the threshold (Zwol Para. [0046]).
Yadav-Zwol-Bhat does not explicitly disclose:
computing a precision-recall curve;
setting a minimum acceptable precision on the precision-recall curve;
selecting a decision threshold that maximizes recall on the precision-recall curve while satisfying the minimum acceptable precision.
Basu teaches:
computing a precision-recall curve (Basu Fig. 2, precision-recall graph);
setting a minimum acceptable precision on the precision-recall curve (Basu Page. 4, Para. 3, From this curve, if we want to maximize recall with a minimum precision of 25%, we choose the limit violation threshold for the point, X=0.65 and Y=0.25);
selecting a decision threshold that maximizes recall on the precision-recall curve while satisfying the minimum acceptable precision (Basu Page. 4, Para. 3, From this curve, if we want to maximize recall with a minimum precision of 25%, we choose the limit violation threshold for the point, X=0.65 and Y=0.25).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Yadav in view of Zwol for computing a precision-recall curve; setting a minimum acceptable precision on the precision-recall curve; selecting a decision threshold that maximizes recall on the precision-recall curve while satisfying the minimum acceptable precision.
One of ordinary skill in the art would have been motived because it offers the advantage of identifying best performing models (Basu Page. 4, Para. 3).

Claim 13 is apparatus claims reciting similar subject matters to those recited in the method claim 4, and is rejected under similar rationales.

Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 2019/0044824, Filed Aug. 1, 2017), in view of Zwol et al. (US 2009/0240729, Pub. Date Sep. 24, 2009), in view of Bhat et al. (US 2020/0204452, Filed Dec. 20, 2018), and further in view of Ravindran et al. (US 2009/0279444, Pub. Date Nov. 12, 2009).
As per claim 5, Yadav-Zwol-Bhat discloses the method according to claim 1, Yadav does not explicitly discloses further comprising: 
causing, by the supervisory service, the tunnel to advertise a maximum recall associated with the selected decision threshold for the classifier as a service level agreement (SLA) characteristic of the tunnel.
Zwol teaches:
a maximum recall associated with the selected decision threshold for the classifier (Zwol Para. [0043], The method that maximizes recall given a minimum acceptable precision was selected. A minimum acceptable precision across all categories of 90% corresponds to a recall of 51 % and a threshold value of -0.4).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Yadav in view of Zwol for including a maximum recall associated with the selected decision threshold for the classifier.
One of ordinary skill in the art would have been motived because it offers the advantage of optimizing classifier for different tasks by varying the threshold (Zwol Para. [0046]).
Yadav-Zwol does not explicitly disclose:
causing the tunnel to advertise a maximum recall associated with the selected decision threshold for the classifier as a service level agreement (SLA) characteristic of the tunnel.
Ravindran teaches:
causing domain to advertise metric as a service level agreement (SLA) characteristic of the domain (Ravindran Para. [0031], each domain maintains a database of SLA information (performance related metrics and business metrics) advertised by other domains).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Yadav in view of Ravindran for causing the tunnel to advertise a maximum recall associated with the selected decision threshold for the classifier as a service level agreement (SLA) characteristic of the tunnel.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing the system to select one or more paths based on advertised performance related metrics (Ravindran Para. [0030]).

Claim 14 is apparatus claim reciting similar subject matters to those recited in the method claim 5, and is rejected under similar rationales.

Claim 20 is computer-readable medium claim reciting similar subject matters to those recited in the method claim 5, and is rejected under similar rationales.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 2019/0044824, Filed Aug. 1, 2017), in view of Zwol et al. (US 2009/0240729, Pub. Date Sep. 24, 2009), in view of Bhat et al. (US 2020/0204452, Filed Dec. 20, 2018), and further in view of Perrone (US 2018/0374058, Pub. Date Dec. 27, 2018).
As per claim 7, Yadav-Zwol-Bhat discloses the method according to claim 1, Yadav-Zwol also discloses wherein a decision threshold of the classifier (Zwol Para. [0006], A threshold value is set for comparison with the output values. Output values above the threshold value are designated as positively classified and output values below the threshold value are designated as unclassified; Zwol Para. [0042], The threshold was then varied for the minimum acceptable output value between -1 and 1. Articles where the maximum output value from a classifier were below the threshold were considered unclassified) for the prediction to be considered a tunnel failure prediction (Yadav Para. [0014], implementation 100 may include a model generation device that uses one or more machine learning techniques to train a data model that may be used to monitor link quality and detect link faults).
Similar rationale of claim 1 is applied.
Yadav-Zwol does not explicitly disclose:
wherein a decision threshold of the classifier defines a threshold probability associated with a prediction made by the classifier that must be met for the prediction to be considered a tunnel failure prediction.
Perrone teaches:
a decision threshold of the classifier defines a threshold probability associated with a prediction made by the classifier that must be met for the prediction (see Perrone Para. [0040], the naive Bayes classifier predicts class p if the probability greater than decision threshold d, and predicts class r if the probability less than or equal to decision threshold d).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Yadav in view of Perrone for wherein a decision threshold of the classifier defines a threshold probability associated with a prediction made by the classifier that must be met for the prediction to be considered a tunnel failure prediction.
One of ordinary skill in the art would have been motived because it offers the advantage of using probabilities to predict one of the two outcomes (Perrone Para. [0040]).

Claim 16 is apparatus claims reciting similar subject matters to those recited in the method claim 7, and is rejected under similar rationales.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 2019/0044824, Filed Aug. 1, 2017), in view of Zwol et al. (US 2009/0240729, Pub. Date Sep. 24, 2009), in view of Bhat et al. (US 2020/0204452, Filed Dec. 20, 2018), and further in view of Vasseur et al. (US 2015/0333953, Pub. Date Nov. 19, 2015).
As per claim 9, Yadav-Zwol-Bhat discloses the method according to claim 1, Yadav-Zwol-Bhat also discloses the tunnel failure predicted (Yadav Para. [0090], By performing one or more actions associated with improving accuracy of link classification, a data model that has been continuously updated by network device 230 may correctly classify link quality in all (or most) situations; Yadav Para. [0014], example implementation 100 may include a model generation device that uses one or more machine learning techniques to train a data model that may be used to monitor link quality and detect link faults) by the classifier using the selected decision threshold (Zwol Para. [0006], A threshold value is set for comparison with the output values. Output values above the threshold value are designated as positively classified and output values below the threshold value are designated as unclassified) in SD-WAN (Bhat Para. [0031], service management platform 102 can process the data, after pre-processing the data and using a machine learning technique, to generate the analytics model of SD-WAN operation. For example, service management platform 102 can determine a set of predictors for issues in SD-WAN operation).
Similar rationale of claim 1 is applied.
Yadav-Zwol-Bhat does not explicitly disclose:
proactively rerouting the tunnel in the SD-WAN, based on the tunnel failure predicted by the classifier using the selected decision threshold.
Vasseur teaches:
proactively rerouting path based on path failure predicted (Vasseur Para. [0069], Traffic sent along the primary path may be duplicated onto a backup path selected from the plurality of paths, based on a determination that the predicted performance along the primary path is below the performance threshold; see Vasseur claim 5, wherein the predicted performance for the primary path corresponds to a probability of a failure along the primary path).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Yadav in view of Vasseur for proactively rerouting the tunnel in the SD-WAN, based on the tunnel failure predicted by the classifier using the selected decision threshold.
One of ordinary skill in the art would have been motived because it offers the advantage of making routing decisions that satisfy a reliability SLA (Vasseur Para. [0071]).

Claim 18 is apparatus claims reciting similar subject matters to those recited in the method claim 9, and is rejected under similar rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naki et al. (US 2013/0329548) Re-Routing Network Traffic After Link Failure;
Ruel et al. (US 2017/0195161) Overlay Network Ingress Edge Region Selection;
Xiong et al. (US 8,154,986) Method For Fast Converging End-To-End Services And Provider Edge Equipment Thereof;
Singh et al. (US 9,787,573) Fast Convergence On Link Failure In Multi - Homed Ethernet Virtual Private Networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
5/5/22